Citation Nr: 1124471	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-37 435	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to waiver of recovery of Chapter 30, Title 38, United States Code, (Montgomery GI Bill or Chapter 30) education benefit overpayment, to include validity of the overpayment created, in the amount of $3,000.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1991 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in St. Louis, Missouri.

The Board notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2009), VAOPGCPREC 6-98 (Apr. 24, 1998).  A review of the record shows the issue of validity of indebtedness was adequately addressed in the July 2010 statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Court has held, however, that the VCAA notification procedures do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It is significant to note that chapter 53 of title 38, U.S. Code (which governs waiver requests) contains its own decision notice provisions.  

In this case, a review of the record shows that waiver of recovery was denied, in part, based upon a determination by the RO that his "financial hardship appears to be temporary in nature."  In correspondence received by VA in February 2010 the Veteran reported, in essence, that he was in school and pursuing a nursing degree.  In a March 2010 financial status report he stated that he and his spouse were unemployed and that their only source of income was the unemployment benefits he received.  He reported he had $18 in the bank and $25 on hand with no creditors or unpaid debt.  In an August 2010 VA Form 9 he stated he was "currently unemployed and going through a very difficult economic crisis."  The record also indicates he has employment experience as a mortgage broker.  

The Board finds there is no indication from the available record as to how long the Veteran has been unemployed or as to his prospects for future employment.  The information provided by the Veteran is also unclear as to when his status changed from student to unemployed and as to his present financial status.  Therefore, the Veteran should be requested to submit additional evidence in support of his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to submit additional evidence in support of his appeal.  He should be requested to provide specific information as to how long he has been unemployed and as to his prospects for future employment and when his status changed from student to unemployed.  He should also be requested to provide an updated financial status report.  An appropriate amount of time for a response should be provided.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


